1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   JIN LEE,                                  )   Case No. CV 20-7742 FMO (JCx)
                                               )
12                      Plaintiff,             )
                                               )
13               v.                            )   JUDGMENT
                                               )
14   HOVSEP WASSILIAN, et al.,                 )
                                               )
15                      Defendants.            )
                                               )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18   Dated this 14th day of December, 2020.

19

20                                                                   /s/
                                                              Fernando M. Olguin
21                                                         United States District Judge

22

23

24

25

26

27

28
